DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see page 7 filed 12 March 2021) with respect to the non-statutory double patenting rejection of the claims has been fully considered and is persuasive in view of amendments to said claims.  Therefore, the non-statutory double patenting rejection of the claims has been withdrawn.  

3.	Applicant’s contention (see pages 7-9 filed 12 March 2021) with respect to the rejection of the claims under 35 U.S.C. 103 has been fully considered and is persuasive in view of amendments to said claims.  Therefore, the rejection of the claims under 35 U.S.C. 103 has been withdrawn.  

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4a.	Claims 21-26, 28-33, and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger (US 2018/0143027), and further in view of Carter (US 2017/0314939).
Regarding claims 21, 28, and 35, Schlesinger discloses a system, method, and computer readable medium (route planning algorithm for multiple vehicle riders run on computerized system; Schlesinger at title, abstract, Fig. 1), comprising:
One or more processors (computing devices comprising processors; Schlesinger at 0026, Fig. 1).
A memory (memory devices on personal computing devices and the remote route planning server configured to run the application algorithm; Schlesinger at 0011, 0068) storing instructions that, when executed by the one or more processors, cause the system to perform:
Obtaining locations for a planned movement of multiple entities (ride requests from rider 1, 2…..n; Schlesinger at 0010), wherein the locations include at least a first starting location associated with a first entity of the multiple entities, a second starting location associated with a second entity of the multiple entities, and an ending location associated with at least one of the first entity or the second entity (riders 1, 2….n may provide travel requests that include starting points at which they are picked up and endpoints at which they are dropped off; Schlesinger at 0013).
Determining a route for the planned movement of the multiple entities based on the locations (i.e. route which includes pick up and drop off locations of all requesting entities; Schlesinger at 0014), wherein the route includes a path through the first starting 
Weighing a temporal cost component associated with the route (detour time cost; Schlesinger at 0034).
While the routing of Schlesinger provides for weighting temporal factors and non-temporal factors (e.g. rider preferences) in route composition, Schlesinger does not explicitly teach determining a composite cost of using the route via temporal and non-temporal costs components, wherein the non-temporal cost component, reflects a measure of a characteristic of an environment through which the route travels and the characteristic includes at least risks associated with using the route: and providing an interface through which the composite cost is accessible.
Carter, in a similar invention in the same field of endeavor, teaches composite cost route construction and display as a function of temporal and non-temporal costs (time costs, monetary costs, physical costs, etc.; Carter at 0053), as well as the non-temporal cost including risk associated with using the route (estimated risk due to factors such as crime rate in an area; Carter at 0053, 0057, 0060).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base routing invention of Schlesinger with the route planning of Carter. Doing so would provide the most cost effective route as a function of acceptable risk preferences. 



Regarding claims 24, 31, and 38, the combination teaches wherein the temporal cost component for an entity reflects an expected time duration to use the route (total route time; Carter at 0051, 0152, 0155.  Also Schlesinger at 0015, 0023, for total travel time along the route). 

Regarding claims 25 and 32, the combination teaches wherein the characteristic further includes a geographic characteristic (e.g. geographic travel location data), a preference characteristic, and a difficulty characteristic associated with using the route (user preferences as well as physical difficulty of route; Carter at 0053, 0054).

Regarding claims 26 and 33, the combination teaches wherein the route provides multiple modes of motion associated with the route (i.e. driving and walking; Carter at 0054).

Regarding claims 27 and 34, Schlesinger discloses wherein the interface enables creation of a new path for the route based on a change to the environment through which the route travels, wherein the change to the environment includes a change in events associated with the route (i.e. new riding requests; Schlesinger at 0010).



	Regarding said claims, the combination is silent as to wherein the temporal cost component is determined based on a temporal route graph and the non-temporal cost component is determined based on a two-dimensional non-temporal cost map.
	Englard, in a similar invention in the same field of endeavor, teaches predicting a route through an area using a cost analysis of temporal route graph and non-temporal cost map (routing through an area using predicted time costs as well as 2-D pixel costs for multiple maps, i.e. predicted and future; Englard at 0094, 0153-0155, 0157-0159).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the temporal and non-temporal graphing and mapping of Englard.  Doing so would provide for in transit collision avoidance for a vehicle traversing a route.

4c.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schlesinger (US 2018/0143027) and Carter (US 2017/0314939), as applied above, and further in view of  Geelen (US 2007/0027628).
	Regarding claim 42, the combination is silent as to adjusting, through the interface, a level of detail associated with the route as the first entity and the second entity travel along the route.
 	Geelen, in a similar invention in the same field of endeavor, teaches altering the zoom at an upcoming point in a route to provide a greater level of detail (Geelen at 0056-0058).


Claim Objections
5.	Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/
Primary Examiner, Art Unit 3663
14 May 2021